         Case 1:18-cv-03501-JGK Document 242 Filed 04/18/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


DEMOCRATIC NATIONAL COMMITTEE,                      )
                                                    )
                Plaintiff,                          ) Civil Action No. 1:18-cv-03501-JGK
                                                    )
v.                                                  )
                                                    )
THE RUSSIAN FEDERATION et al.,                      )
                                                    )
                Defendants.                         )
                                                    )
                                                    )



                             DECLARATION OF JOSEPH M. SELLERS:

        I, Joseph M. Sellers, declare as follows:

1.      I am a partner at Cohen Milstein Sellers & Toll, PLLC. I am counsel for Plaintiff in the

above-referenced matter. I submit this declaration in connection with Plaintiff’s Omnibus

Memorandum of Law in Opposition to Defendants’ Motions to Dismiss and Russia’s Statement

of Immunity. I have personal knowledge of all facts stated in this declaration, and if called to

testify, I could and would testify competently thereto.

2.      Plaintiff certifies that, based on the information currently available to it and its counsel,

Defendant WikiLeaks is not subject to the jurisdiction of any state.

3.      Plaintiff further certifies that, if the Court finds Defendants Aras Agalarov and Emin

Agalarov (the “Agalarovs”) are not subject to jurisdiction under N.Y.C.P.L.R. § 302, based on the

information currently available to Plaintiff and its counsel, the Agalarovs are not subject to the

jurisdiction of any state.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.
        Case 1:18-cv-03501-JGK Document 242 Filed 04/18/19 Page 2 of 2




Executed this 18th day of April 2019 in Washington, D.C.



                                                  /s/ Joseph M. Sellers__________
                                                  Joseph M. Sellers




                                              2
